Conviction for driving an automobile on a public highway while intoxicated; punishment, a fine of five dollars.
The transcript in this case fails to show that either the judgment, the sentence, the order overruling the motion for new trial, or the notice of appeal were ever entered of record or carried into the *Page 187 
minutes. In this condition of the record the Court of Criminal Appeals is without jurisdiction. Sauzeda v. State,86 Tex. Crim. 461, and authorities cited; Hill v. State,108 Tex. Crim. 336.
The appeal is dismissed.
Dismissed.
                 ON MOTION TO REINSTATE APPEAL.